       Case 17-00495-TLM                     Doc 326         Filed 04/24/19 Entered 04/24/19 12:46:52                               Desc Main
                                                            Document     Page 1 of 14
     B1040 (FORM 1040) (12/15)

           ADVERSARY PROCEEDING COVER SHEET                                                    ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                   (Instructions on Reverse)

PLAINTIFFS                                                                       DEFENDANTS
Noah Hillen, Chapter 7 Trustee                                                     Andrew and Nicole Pontius

ATTORNEYS (Firm Name, Address, and Telephone No.)                                ATTORNEYS (If Known)
Lewis N. Stoddard
13125 W. Persimmon Ln. St. 150
Boise, ID 83713 619-326-2404
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □ Creditor    □
                                                                 X Other
□
X Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

       Fraudulent transfer - 11 USC § 544(b), Idaho Code §§ 55-913, 55-914, 55-916, and 55-917.


                                                                    NATURE OF SUIT
          (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□ 11-Recovery of money/property - §542 turnover of property                      □ 61-Dischargeability - §523(a)(5), domestic support
      FRBP 7001(1) – Recovery of Money/Property                                  FRBP 7001(6) – Dischargeability (continued)

□ 12-Recovery of money/property - §547 preference                                □ 68-Dischargeability - §523(a)(6), willful and malicious injury
□ 13-Recovery of money/property - §548 fraudulent transfer                       □ 63-Dischargeability - §523(a)(8), student loan
 1


□ 14-Recovery of money/property - other                                          □ 64-Dischargeability - §523(a)(15), divorce or separation obligation
 2
 3


                                                                                 □ 65-Dischargeability - other
                                                                                      (other than domestic support)

□ 21-Validity, priority or extent of lien or other interest in property
      FRBP 7001(2) – Validity, Priority or Extent of Lien



                                                                                 □ 71-Injunctive relief – imposition of stay
                                                                                 FRBP 7001(7) – Injunctive Relief

□
      FRBP 7001(3) – Approval of Sale of Property
      31-Approval of sale of property of estate and of a co-owner - §363(h)      □ 72-Injunctive relief – other
□ 41-Objection / revocation of discharge - §727(c),(d),(e)
      FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                 □ 81-Subordination of claim or interest
                                                                                 FRBP 7001(8) Subordination of Claim or Interest



□ 51-Revocation of confirmation
      FRBP 7001(5) – Revocation of Confirmation
                                                                                 □ 91-Declaratory judgment
                                                                                 FRBP 7001(9) Declaratory Judgment



□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
      FRBP 7001(6) – Dischargeability
                                                                              □
                                                                              FRBP 7001(10) Determination of Removed Action

□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                   □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                 Demand $
Other Relief Sought
   Case 17-00495-TLM                Doc 326      Filed 04/24/19 Entered 04/24/19 12:46:52                          Desc Main
                                                Document     Page 2 of 14
 B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
KA Investments, Inc                                                     17-00495-TLM
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE
 Idaho                                                                Boise                             Hon. Terry L. Myers
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

/s/ Lewis N. Stoddard



DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

April 24, 2019                                                         Lewis N. Stoddard




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
Case 17-00495-TLM         Doc 326    Filed 04/24/19 Entered 04/24/19 12:46:52        Desc Main
                                    Document     Page 3 of 14


 Lewis N. Stoddard, ISB No. 7766
 ALDRIDGE PITE, LLP
 13125 W. Persimmon Lane, Suite 150
 Boise, ID 83713
 Telephone: (619) 326-2404
 Fax: (858) 726-6254
 lstoddard@aldridgepite.com

 Attorney for Chapter 7 Trustee

                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

 In Re:
                                                     Chapter 7
 KA INVESTMENTS, INC.
                                                     Case No. 17-00495-TLM

                        Debtor
                                                     Adv. No. ______________
 _____________________________________
                                                     COMPLAINT

 NOAH HILLEN, as Chapter 7 Trustee of the
 estate of KA Investments, Inc.,

          Plaintiff

 vs.

 ANDREW PONTIUS, an individual; NICOLE
 PONTIUS, an individual; and John Doe 1-10.

           Defendant.


          COMES NOW, Noah Hillen, as Chapter 7 Trustee (“Trustee”) of the consolidated estate

 of debtor KA Investments, Inc. and non-debtor Rodney D. Allen (collectively the “Debtor”), by

 and through his attorney of record, Lewis N. Stoddard and alleges as follows:

                                  NATURE OF COMPLAINT

          1.)     This Complaint seeks to avoid and recover from Defendants Andrew Pontius and

 Nicole Pontius (“Pontius”), or from any other person or entity for whose benefit the transfers


 COMPLAINT - 1
Case 17-00495-TLM         Doc 326     Filed 04/24/19 Entered 04/24/19 12:46:52           Desc Main
                                     Document     Page 4 of 14


 were made, all fraudulent transfers of property, and to or for the benefit of Pontius, from an

 account owned by the Debtors during the four year period prior ot the filing of the Debtor’s

 bankruptcy petition pursuant to 11 U.S.C. § 544, 547(b), 550, and/or applicable state law.

                             JURISDICTION, VENUE AND PARTIES

        2.)     Andrew Pontius and Nicole Pontius (“Pontius”), are married individuals believed

 to be residents of Boise, Ada County, Idaho. Andrew Pontius is believed to be the adult son of

 Roberta Leatham, wife of Rodney Allen.

        3.)     Noah Hillen is the chapter 7 trustee (“Trustee”) in the bankruptcy case of KA

 Investments, Inc. (“Debtor”), Case No. 17-00495-TLM filed in the U.S. Bankruptcy Court for

 the District of Idaho (the “Court”).

        4.)     Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1334 and 157, and

 Federal Rule of Bankruptcy Procedure 7001, et seq., and the standard order of reference

 applicable in this District in that this action arises in and relates to the Involuntary Chapter 7

 Bankruptcy Case involving KA Investments, Inc., pursuant to an Order for Relief on May 24,

 2017, as Bankruptcy Case No. 17-00495-TLM.

        5.)     This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (H)

 and (O) and to the extent that it is determined to be a non-core proceeding that is otherwise

 related to this bankruptcy case, the non-core matters, if any, are so inextricably linked with core

 matters that this Court’s exercise of jurisdiction is proper.

        6.)     The Trustee expressly consents to this Court’s entry of final decisions, orders, and

 judgments in this matter.

        7.)     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




 COMPLAINT - 2
Case 17-00495-TLM        Doc 326    Filed 04/24/19 Entered 04/24/19 12:46:52           Desc Main
                                   Document     Page 5 of 14


                                  GENERAL ALLEGATIONS

         8.)    KA Investments, Inc., is a corporation organized under the laws of the State of

 Idaho since January 25, 2013.

         9.)    Rod Allen a/k/a Rodney Allen (“Allen”) is the Debtor’s principal.

         10.)   On April 25, 2017 (the “Petition Date”) an involuntary petition was filed against

 KA Investments, Inc.

         11.)   On April 28, 2017, Trustee was appointed as the interim Chapter 7 trustee for the

 bankruptcy estate of KA Investments, Inc., pending adjudication of an involuntary bankruptcy

 petition.

         12.)   On May 24, 2017, an Order for Relief in an Involuntary Case under chapter 7 of

 the Bankruptcy Code was entered.

         13.)   On July 13, 2018, the non-debtor estate of Allen was substantively consolidated

 with the Debtor KA Investments, Inc., nunc pro tunc to April 25, 2017 (hereinafter collectively

 referred to as “Debtor”).

         A. The KA Investments Scheme

         14.)   Upon information and belief and to the best of the Trustee’s knowledge, Allen

 either individually, through a d/b/a KA Investments and/or KA Investments, Inc., solicited funds

 from investors starting prior to 2010, though he did not form KA Investments, Inc., until January

 25, 2013.

         15.)   Neither Rod Allen nor KA Investments, Inc., were licensed to sell securities or

 commodities and their securities were not registered as required by law.

         16.)   Debtor solicited funds from numerous investors for investment purposes

 promising returns of around 2% to 3% per month, or annual returns of 24% to 36% annually over




 COMPLAINT - 3
Case 17-00495-TLM         Doc 326       Filed 04/24/19 Entered 04/24/19 12:46:52          Desc Main
                                       Document     Page 6 of 14


 the better part of the last decade.

         17.)    Debtor advised investors that he would pool their money and “trade the market in

 stock options, S&P 500 futures, DOW futures, NASDAQ futures, oil, gold and the FX [foreign]

 market currency pairs.” Debtor also advised his investors that only a portion of their money

 would be invested at any given time and that all investments would be pulled out of the market at

 the end of each trading day, thereby avoiding large downturns in the market. Debtor advised

 investors that he would only take a commission based off of positive returns earned for investors.

         18.)    Debtor’s representations induced investors to invest with him because they

 expected above average profits from his trading activity which they were led to believe was low

 risk. Moreover, where commissions were based upon achieving positive investment returns,

 investors believed that Debtor’s commission structure was an incentive for Debtor to succeed.

         19.)    Debtor did not inform investors that neither Allen, nor KA Investments, Inc. were

 registered or licensed to sell securities or commodities in the State of Idaho or elsewhere, nor did

 it advise investors that their funds would be co-mingled together with other investor funds,

 deposited into general checking accounts, that funds would be used for personal expenses in

 amounts unrelated to the commission structure promised, or that money from one investor would

 be used to pay other investors.

         20.)    Ultimately, Debtor set up multiple bank accounts both in Allen’s individual name

 as well as in the name of his d/b/a KA Investments, as a sole proprietorship. Ultimately, a bank

 account was never set up for KA Investments, Inc.

         21.)    When Debtor received investor funds they were deposited into one of two d/b/a

 KA Investment accounts where they were comingled all other investor funds. Debtor took no

 steps and made no effort to maintain individualized investor accounts, to segregate investor




 COMPLAINT - 4
Case 17-00495-TLM         Doc 326    Filed 04/24/19 Entered 04/24/19 12:46:52           Desc Main
                                    Document     Page 7 of 14


 funds, or to separately track investor funds or their performance.

        22.)    Once Investor funds were pooled, they were then freely transferred from the

 general business accounts to Rod Allen’s personal checking accounts and/or savings accounts.

 From there only a portion of investor funds were deposited into two online trading platforms

 where Debtor incurred substantial losses.

        23.)    Investor funds not deposited into the online trading platforms were used by Rod

 Allen to pay for both his own personal expenses, his spouse’s personal expenses, as well as

 marital expenses including but not limited to mortgage payments, car payments, credit card

 payments, household bills, ATM withdraws, and dining expenses.

        24.)    Similarly, investor funds that were left in the business checking accounts were

 also spent on similar personal expenses.

        25.)    Debtor prepared and distributed fake monthly statements which were distributed

 to investors reflecting the promised rates of return which, as a result, induced many investors to

 continue to invest additional monies, not to withdraw their investments, and/or to recommend

 Debtor’s services to other potential investors. Beyond preparing and distributing fake monthly

 account statements to Investors, Debtor took no measures to separate or segregate investor funds,

 or to separately account for or track investor funds.

        26.)    During the four-year period preceding the Petition Date, the Debtor never had

 sufficient funds to repay investors on their principal investments and distributions to investors

 were dependent upon new investor money. Thus, Debtor’s operations took on the characteristics

 of a Ponzi scheme, in which promised returns to old investors and distributions to old investors

 could only be satisfied by the flow of funds from the new investors. To that end, no corporate

 formalities were followed and funds were transferred, invested, spent, and/or distributed without




 COMPLAINT - 5
Case 17-00495-TLM         Doc 326    Filed 04/24/19 Entered 04/24/19 12:46:52            Desc Main
                                    Document     Page 8 of 14


 consideration or documentation. Monthly statements and any investment distributions did not

 reflect actual value or actual investment performance, but were designed to comply with

 promised returns and investor expectations and by generating cash flow from new investors, the

 Debtor was able to create and promote the false impression of financial strength and trading

 knowledge notwithstanding that the Debtor was insolvent at the time.

        27.)    When investors’ wished to withdraw any portion of their investments, Debtor

 would pay them from whatever cash it had on hand, regardless of the source of those funds so as

 to perpetuate the illusion that investor money could be safely withdrawn at any time.

        28.)    According to a recent Verified Complaint filed by the State of Idaho, Department

 of Finance, Securities Bureau, by April 2017, Allen had gathered somewhere between

 $6,893,268.00 and $7,617,623.19 in investor funds and returned somewhere between

 $2,028,479.00 and $2,544,655.34 back to investors leaving between $4,864,789.00 and

 $5,072,967.85 unaccounted for.         According to the Complaint, Allen converted nearly

 $2,900,000.00 of investor money for his own personal use.

        B. The Transferor’s Insolvency

        29.)    The Debtor was insolvent using traditional accounting standards and tests.

        30.)    Debtor was also insolvent as a matter of law by virtue of the fraudulent scheme.

        31.)    At the time the Fraudulent Transfers were made, the Debtor, and in particular

 Allen and KA Investments, Inc., were insolvent at a fair valuation, such that the sum of their

 debts was greater than all of their property.

        32.)     At the time the Fraudulent Transfers were made, the Debtor, and in particular

 Allen and KA Investments, Inc., were engaged in a business or transaction for which any

 remaining property with the Debtor was an unreasonably small capital.




 COMPLAINT - 6
Case 17-00495-TLM         Doc 326     Filed 04/24/19 Entered 04/24/19 12:46:52              Desc Main
                                     Document     Page 9 of 14




          C. The Transfers to Defendants

          33.)   Upon information and belief, Pontius invested funds with the Debtor for

 investment purposes and received payments as a result of the investment. Specifically, Debtor’s

 records indicate that Pontius invested $20,000 which was deposited into Debtor’s accounts on

 November 15, 2016.

          34.)   Debtor’s records indicate that Pontius received a check in the amount of

 $22,251.00 dated February 27, 2017, which was cashed.

          35.)   In addition to the foregoing payment, Debtor’s records indicate that Chris Pontius

 also received payments from Debtor in the total amount of $5,450.00 (the “Four Year

 Transfers”), during the four year period before the Petition Date, that is from April 25, 2013

 through and including April 25, 2017 (the “Four Year Period) as follows:

          Date of Transfer:                             Payment Amount:

          October 11, 2013                              $400.00
          December 31,2013                              $100.00
          December 31, 2013                             $450.00
          February 24, 2015                             $3,500.00
          February 29, 2016                             $1,000.00

          36.)   On November 1, 2018, Trustee made a demand upon Pontius for return of the

 payment for $22,251.00 dated February 27, 2017 pursuant to § 547(b).

          37.)   Pontius refused Trustee’s demand.

                            COUNT I - 11 U.S.C. §§ 547(b), 550(a), 551
                           Preferential Transfer/Recovery/Preservation

          38.)   Trustee re-alleges and incorporates by reference all of the allegations set forth in

 above.

          39.)   In November 2016, Pontius invested $20,000.00 with Debtor for the purpose of



 COMPLAINT - 7
Case 17-00495-TLM         Doc 326     Filed 04/24/19 Entered 04/24/19 12:46:52            Desc Main
                                    Document      Page 10 of 14


 obtaining a return on the investment.

        40.)    Debtor’s records show that a check was issued to Pontius dated February 27, 2017

 in the amount of $22,251.00, which Pontius cashed on February 28, 2017 (the “Transfer”).

        41.)    At the time of the Transfer, the Debtor had an interest in the $20,000.

        42.)    The Transfer was made for the benefit of the Pontius.

        43.)    At the time of the Transfer, Pontius were creditors of the Debtor.

        44.)    The Transfer was made on account of an antecedent debt owed by the Debtor to

 Pontius prior to the Transfer.

        45.)    Debtor was insolvent at the time of the Transfer.

        46.)    The Transfer occurred within 90 days of the Petition Date.

        47.)    Debtor was presumed insolvent at the time of the Transfer, as the Transfer

 occurred within 90 days of the Petition Date.

        48.)    The Transfer allowed Pontius to receive more than they would have in a Chapter

 7 liquidation had the Transfer not been made.

        49.)    Pursuant to 11 U.S.C. § 550(a)(1), Pontius was the initial transferee of the

 Transfer.

        50.)    Trustee may avoid the Transfer, recover funds transferred to Pontius and preserve

 the avoided and recovered Transfer for the benefit of the bankruptcy estate.

                                       COUNT II
       AVOIDANCE AND RECOVERY OF THE FOUR YEAR TRANSFERS AS
   CONSTRUCTIVELY FRAUDULENT TRANSFERS PURSUANT TO IDAHO CODE
  ANN. §§ 55-913, 55-914, 55-916, AND 55-917 AND 11 U.S.C. § 544(B), 548, 550, AND 551

        51.)    The Plaintiff restates and incorporates herein by reference the allegations

 contained in the paragraphs above.

        52.)    The Debtor was insolvent as that term is defined under Idaho Code Ann. § 55-911



 COMPLAINT - 8
Case 17-00495-TLM         Doc 326      Filed 04/24/19 Entered 04/24/19 12:46:52       Desc Main
                                     Document      Page 11 of 14


 during the Four Year Period.

        53.)    The Debtor received less than reasonably equivalent value in exchange for the

 Four Year Transfers.

        54.)    The Four Year Transfers were made while the Debtor was engaged, or about to

 engage, in a business or a transaction for which the Debtor’s remaining assets were unreasonably

 small in relation to its business or transactions and were made to an insider.

        55.)    The Debtor reasonably should have believed that it would incur debts beyond its

 ability to pay as they became due as a result of the Four Year Transfers.

        56.)    An unsecured creditor existed at the time of or after the Four Year Transfers who

 holds a claim that is allowable under Bankruptcy Code section 502 and who, under non-

 bankruptcy law, could have avoided the Four Year Transfers, at least in part.

        57.)    The Four Year Transfers were fraudulent transfers in violation of Idaho Code §

 55-913(b) as to present and future creditors.

        58.)    Defendants are either the initial transferee of the Four Year Transfers or the

 immediate or mediate transferee of such initial transferee or the person for whose benefit the

 Four Year Transfers were made.

        59.)    As of the date hereof, Defendants have not returned any of the Four Year

 Transfers to the Debtor’s estate.

        60.)    By reason of the foregoing, Plaintiff is entitled to a judgment pursuant to Idaho

 Code § 55-913(b), 55-916, and 55-917, and Bankruptcy Code §§ 544(b), 550 and 551: (i)

 avoiding and preserving the Four Year Transfers; (ii) directing that the Four Year Transfers be

 set aside; and (iii) recovering the Four Year Transfers, or the value thereof, from Defendant(s)

 for he benefit of the Debtors’ estates.




 COMPLAINT - 9
Case 17-00495-TLM         Doc 326     Filed 04/24/19 Entered 04/24/19 12:46:52             Desc Main
                                    Document      Page 12 of 14


                                          COUNT III
                                     UNJUST ENRICHMENT

        61.)      Plaintiff reasserts all of the allegations in the foregoing paragraphs of this

 Complaint as if more fully set forth herein.

        62.)    Defendants were enriched as a result of receiving the Four Year Transfers

 described in this Complaint by receiving something of value that belonged to Plaintiff.

        63.)    These enrichments violate equity and good conscience.

        64.)    These enrichments did not result from enforceable agreements between Plaintiff

 and Defendant.

        65.)    By reason of the foregoing, Defendants should be compelled by this Court to

 make restitution to Plaintiff in the amount of the Four Year Transfers.

                                  RESERVATION OF RIGHTS

        66.)    During the course of this adversary proceeding, Plaintiff may learn through

 discovery or otherwise of additional transfers made by the Debtor to Defendant, or for the benefit

 of Defendants that were unknown to Plaintiff as of the date of this Complaint (the “Additional

 Transfers”).

        67.)    Plaintiff intends to avoid and recover all transfers made by the Debtor of an

 interest of the Debtors in property and to or for he benefit of Defendants or any other transferee.

 Plaintiff reserves its right to supplement and amend the allegations contained in this Complaint,

 including but not limited to, the right to (i) allege further information regarding the Four Year

 Transfers, (ii) allege Additional Transfers, (iii) make modifications of and/or revision to

 Defendants names(s), (iv) allege additional defendants, and/or (v) allege additional causes of

 action arising under sections 542, 544, 545, 547, 548 and 549 of the Bankruptcy Code

 (collectively, the “Amendments”), that may become known to Plaintiff at any time during this



 COMPLAINT - 10
Case 17-00495-TLM        Doc 326     Filed 04/24/19 Entered 04/24/19 12:46:52            Desc Main
                                   Document      Page 13 of 14


 adversary proceeding through formal discovery or otherwise, and for the Amendments to relate

 back to this original Complaint. By reason of the foregoing, Defendants should be compelled by

 this Court to make restitution to Plaintiff in the amount of the Four Year Transfers.

        68.)    To the extent that Defendants have filed a proof of claim or have a claim listed on

 the Debtor’s schedules as undisputed, liquidated, and not contingent, or have otherwise requested

 payment from the Debtor, or it’s estate, this Complaint is not intended to be, nor should it be

 construed as, a waiver of Plaintiff’s right to object to such Claims for any reason including, but

 not limited to section 502 of the Bankruptcy Code, and all such rights are expressly reserved.

 Notwithstanding this reservation of rights, certain relief pursuant to section 502(d) of the

 Bankruptcy Code is sought by this Complaint.

                                         PRAYER FOR RELIEF

        WHEREFORE, the Trustee respectfully requests that this Court grant judgment as

 follows:


        A.      Judgment under Count I that the Transfer constituted a preferential transfer of an

 interest of the Debtor in property that may be avoided by the Trustee pursuant to 11 U.S.C.

 § 547(b).

        B.      Judgment under Count I that Trustee may recover the value of the Transferred

 funds from Defendants pursuant to 11 U.S.C. § 550(a).

        C.      Judgment under Count I that Trustee may preserve the Transfer for the benefit of

 the bankruptcy estate pursuant to 11 U.S.C. § 551.

        D.      Judgment under Counts II and III declaring that the Four Year Transfers are

 avoided and set aside as fraudulent transfers pursuant to section 544 and 548 of the Bankruptcy

 Code and applicable state law;



 COMPLAINT - 11
Case 17-00495-TLM        Doc 326      Filed 04/24/19 Entered 04/24/19 12:46:52           Desc Main
                                    Document      Page 14 of 14


        E.      Directly and ordering that any transfers avoided pursuant to sections 544, 548,

 and applicable state law be preserved for the benefit of the Debtor’s estate pursuant to 551 of the

 Bankruptcy Code;

        F.      Directing and ordering that each Defendant, or any immediate or mediate

 transferee of each Defendant, turnover to Plaintiff the full amount of or value of the Four Year

 Transfer received by such Defendant, or any immediate or mediate transferee of such Defendant

 pursuant to section 550 of the Bankruptcy Code;

        G.      Awarding Judgment for costs for bringing the instant action, including costs

 allowed under LBR 7054.1 and pre-judgment and post-judgment interest;

        H.      Compelling each Defendant to make restitution to the Plaintiff in the amount that

 they were unjustly enriched by the Four Year Transfers; and

        I.      Any and all other relief the Court deems appropriate.

        Dated this April 23, 2019


                                              ______/s/ Lewis N. Stoddard_____
                                              LEWIS N. STODDARD
                                              Attorney for Trustee




 COMPLAINT - 12
